Title: From George Washington to Brigadier General William Woodford, 30 September 1778
From: Washington, George
To: Woodford, William


          
            Dr sir
            Head Qrs near Fredericksburg30 Septr 1778. 9 OClock a.m.
          
          I have been favoured with your Letter of yesterday.
          In consequence of the Enemy’s movements on the West side of the North river, I shall proceed to Fish Kill Town to day & hold my Head Quarters there till their intentions are better understood or while circumstances may make it necessary. You will therefore send all your Letters and information to that post and you will also be so obliging as to communicate my removal to Lord Stirling, that he may do the same.
          I am in hopes there is no foundation for the report you mention of the Enemy’s being at the Clove. That pass is so exceedingly important that they should never be suffered to possess it; and whatever position you take should be calculated to give it perfect security. I have written 
            
            
            
            to Genl Putnam to send a detachment to occupy the pass, leading from Haverstraw through the Mountains by which the Enemy marched to attack Fort Montgomery last year; so that I trust there will be nothing to apprehend from that, You will advise Lord Stirling of this.
          I am much obliged by your sending Doctr Griffith to the Assistance of Colo. Baylor—Major Clough &c. I regret their unhappy situation and the misfortune that has befallen their Corps. I am Dr sir.
        